
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.14.2
Deferred Comp Plan Rabbi Trust


RABBI TRUST


        This Agreement made this 23 day of December, 1996, by and between
Applied Extrusion Technologies, Inc., a Massachusetts corporation having its
principal office in Peabody, Massachusetts (the "Employer") and Putnam Fiduciary
Trust Company, a Massachusetts trust company having its principal office in
Boston, Massachusetts (the "Trustee");

        WHEREAS the Employer has adopted the Applied Extrusion
Technologies, Inc. Executive Deferred Compensation Plan (the "Plan");

        WHEREAS the Employer has incurred or expects to incur liability under
the terms of such Plan with respect to the individuals participating in such
Plan;

        WHEREAS the Employer wishes to establish a trust (the "Trust") and to
contribute to the Trust assets that shall be held therein, subject to the claims
of the Employer's creditors in the event of the Employer's Insolvency, as herein
defined, until paid to Plan participants and their beneficiaries in such manner
and at such times as specified in the Plan;

        WHEREAS it is the intention of the parties that this Trust shall
constitute an unfunded arrangement and shall not affect the status of the Plan
as an unfunded plan maintained for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
for purposes of Title I of the Employee Retirement Income Security Act of 1974
("ERISA");

        WHEREAS it is the intention of the Employer to make contributions to the
Trust to provide itself with a source of funds to assist it in the meeting of
its liabilities under the Plan;

        NOW, THEREFORE, the parties do hereby establish the Trust and agree that
the Trust shall be comprised, held and disposed of as follows:

SECTION 1. ESTABLISHMENT OF TRUST

A.The Employer hereby deposits with the Trustee in trust one hundred dollars
($100) which shall become the principal of the Trust to be held, administered
and disposed of by the Trustee as provided in this Trust Agreement.

B.The Trust hereby established shall be irrevocable.

C.The Trust is intended to be a grantor trust, of which the Employer is the
grantor, within the meaning of subpart E, part I, subchapter J, Chapter 1,
subtitle A of the Internal Revenue Code of 1986, as amended, and shall be
construed accordingly.

D.The principal of the Trust, and any earnings thereon shall be held separate
and apart from other funds of the Employer and shall be used exclusively for the
uses and purposes of Plan participants and general creditors as herein set
forth. Plan participants and their beneficiaries shall have no preferred claim
on, or any beneficial ownership interest in, any assets of the Trust. Any rights
created under the Plan and this Trust Agreement shall be more unsecured
contractual rights of Plan participants and their beneficiaries against the
Employer. Any assets held by the Trust will be subject to the claims of the
Employer's general creditors under federal and state law in the event of
Insolvency, as defined in Section 3(a) herein.

E.The Employer, in its sole discretion, may at any time, or from time to time,
make additional deposits of cash or other property in trust with the Trustee to
augment the principal to be held, administered and disposed of by the Trustee as
provided in this Trust Agreement. Neither the Trustee nor any Plan participant
or beneficiary shall have any right to compel such additional deposits.

--------------------------------------------------------------------------------

F.If a plan administrator other than the Employer has been appointed pursuant to
the Plan, such administrator may act on behalf of the Employer named above for
all purposes of this Agreement;

SECTION 2. PAYMENTS TO PLAN PARTICIPANTS AND THEIR BENEFICIARIES.

A.The Employer shall deliver to the Trustee a schedule (the "Payment Schedule")
that indicates the amounts payable in respect of each Plan participant (and his
or her beneficiary), that provides a formula or other instructions acceptable to
the Trustee for determining the amounts so payable, the form in which such
amount is to be paid (as provided for or available under the Plan), and the time
of commencement for payment of such amounts. Except as otherwise provided
herein, the Trustee shall make payments to the Employer on behalf of Plan
participants and their beneficiaries in accordance with such Payment Schedule in
which case the Employer shall, pay to the Participant or beneficiary directly
the required amount. The Employer shall make provision for the reporting and
withholding of any federal, state or local taxes that may be required to be
withheld with respect to the payment of benefits pursuant to the terms of the
Plan and shall pay amounts withheld to the appropriate taxing authorities.

B.The entitlement of a Plan participant or beneficiary to benefits under the
Plan shall be determined by the Employer or such party as it shall designate
under the Plan, and any claim for such benefits shall be considered and reviewed
under the procedures set out in the Plan.

C.The Employer may make payment of benefits, less income taxes, and FICA taxes
to the extent applicable, directly to Plan participants or their beneficiaries
as they become due under the terms of the Plan. The Employer shall notify the
Trustee of its decision to make payment of benefits directly prior to the time
amounts are payable to participants or their beneficiaries, and if such payments
are made, may be reimbursed from Trust to the extent of such benefits. In
addition, if the principal of the Trust, and any earnings thereon, are not
sufficient to make payments of Plan benefits directly from the Trust, the
Employer shall make the balance of each such payment as it falls due. The
Trustee shall notify the Employer when principal and earnings are not
sufficient.

SECTION 3. TRUSTEE RESPONSIBILITY REGARDING PAYMENTS TO TRUST BENEFICIARY WHEN
THE EMPLOYER IS INSOLVENT.

A.The Trustee shall cease payment of benefits to Plan participants and their
beneficiaries if the Employer is Insolvent. The Employer shall be considered
"Insolvent" for purposes of this Trust Agreement if (i) the Employer is unable
to pay its debts as they become due, or (ii) the Employer is subject to a
pending proceeding as a debtor under the United States Bankruptcy Code.

B.At all times during the continuance of this Trust, as provided in Section 1(d)
hereof, the principal and income of the Trust shall be subject to claims of
general creditors of the Employer under federal and state law as set forth
below.

1.The Board of Directors and the Chief Executive Officer of the Employer shall
have the duty to inform the Trustee in writing of the Employer's Insolvency. If
a person claiming to be a creditor of the Employer alleges in writing to the
Trustee that the Employer has become Insolvent, the Trustee shall determine
whether the Employer is Insolvent and, pending such determination, the Trustee
shall discontinue payment of benefits to Plan participants or their
beneficiaries.

2.Unless the Trustee has actual knowledge of the Employer's Insolvency, or has
received notice from the Employer or a person claiming to be a creditor alleging
that the Employer is Insolvent, the Trustee shall have no duty to inquire
whether the Employer is Insolvent. The Trustee may in all events rely on such
evidence concerning the Employer's solvency as may be furnished to the Trustee
and that provides the Trustee with a reasonable basis for making a

2

--------------------------------------------------------------------------------

determination concerning the Employer's solvency. The Trustee may, however, at
any time inquire in writing of the Chief Executive Officer of the Employer as to
whether the Employer is Insolvent, and unless the Trustee receives written
confirmation from such Chief Executive Officer within ten (10) days, that the
Employer is not Insolvent, the Trustee shall be deemed to have actual notice
that the Employer is Insolvent and shall act accordingly.

3.If at any time the Trustee has determined that the Employer is Insolvent or
under paragraph (2), the Trustee is deemed to have actual notice that the
Employer is Insolvent, the Trustee shall discontinue payments to Plan
participants or their beneficiaries and shall hold the assets of the Trust for
the benefit of the Employer's general creditors. Nothing in this Trust Agreement
shall in any way diminish any rights of Plan participants or their beneficiaries
to pursue their rights as general creditors of the Employer with respect to
benefits due under the Plan or otherwise.

4.The Trustee shall resume the payment of benefits to Plan participants or their
beneficiaries in accordance with Section 2 of this Trust Agreement only after
the Trustee has determined that the Employer is not Insolvent (or is no longer
Insolvent).

5.Provided that there are sufficient assets, if the Trustee discontinues the
payment of benefits from the Trust pursuant to Section 3(b) hereof and
subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to Plan
participants or their beneficiaries under the terms of the Plan for the period
of such discontinuance, less the aggregate amount of any payments made to Plan
participants or their beneficiaries by the Employer in lieu of the payments
provided for hereunder during any such period of discontinuance.

SECTION 4. PAYMENTS TO THE EMPLOYER.

        Except as provided in Section 2(c) and 3 hereof, the Employer shall have
no right or power to direct the Trustee to return to the Employer or to divert
to others any of the Trust assets before all benefit payments have been made to
Plan participants and their beneficiaries pursuant to the terms of the Plan.

SECTION 5. INVESTMENT AUTHORITY.

A.The Trustee shall invest and reinvest the assets of the Trust in shares of any
open-end registered investment company for which Putnam Investment
Management, Inc. serves as investment advisor or for which Putnam Mutual Funds
Corp. is the principal underwriter, as directed by the Employer. Except as
provided in (b) below, all rights associated with assets of the Trust shall be
exercised by the Trustee or the person designated by the Trustee, and shall in
no event be exercisable by or rest with Plan participants.

B.Any voting rights with respect to Trust assets will be exercised by the
Employer and dividend rights with respect to the Trust assets will rest with the
Employer.

C.The Trustee may invest in securities (including stock or rights to acquire
stock) or obligations issued by the Employer as directed by the Employer.

D.Except to the extent that such powers may be limited by applicable regulatory
authority, or as otherwise directed by the Employer in writing, the Trustee
shall have the following powers and rights, and be subject to the following
duties with respect to the Trust, in addition to those provided elsewhere in the
Trust or by law:

1.To receive and hold all contributions paid to it under the Plan; provided,
however, that it shall have no duty to require any contributions to be made to
it.

3

--------------------------------------------------------------------------------

2.To retain in cash or cash equivalents either all or a portion of the Trust,
either to await investment or to meet contemplated payments of Plan benefits,
and to deposit funds (in savings accounts, certificates of deposit or checking
accounts) in any financial institution supervised by the United States or a
State, including, if the Trustee is a bank, its own banking department or the
banking department of an affiliate, if such deposits bear a reasonable rate of
interest.

3.To invest in units of any common trust fund or money market or daily interest
fund operated or approved by the Trustee.

4.To make payments from the Trust to such persons, in such manner, at such times
and in such amounts as the Employer shall direct, without inquiring as to
whether a payee is entitled to the payment or as to whether the payment is
proper, to the extent such payment is made in good faith without actual notice
or knowledge of the impropriety of such payment.

5.As directed by the Employer, to compromise, contest, arbitrate, settle or
abandon claims and demands.

6.As directed by the Employer, to begin, maintain or defend any litigation
necessary or appropriate in connection with the investment, reinvestment and
administration of the Trust.

7.To hold securities in its name as Trustee or in the name of its nominee or
nominees, or in such other form as it determines best, with or without
disclosing the trust relationship, and to execute such documents as are
necessary to accomplish the foregoing; provided, however, that the records of
the Trustee shall indicate the actual ownership of such securities or other
property.

8.To make, execute, acknowledge and deliver any and all instruments that may be
necessary or appropriate to carry out the powers herein granted.

9.To require, before making any payment, such release or other document from any
taxing authority or such indemnity from the intended payee as the Trustee deems
necessary.

SECTION 6. DISPOSITION OF INCOME.

        During the term of the Trust, all income received by the Trust shall be
accumulated and reinvested.

SECTION 7. ACCOUNTING BY THE TRUSTEE.

        The Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be made,
including such specific records as shall be agreed upon in writing between the
Employer and the Trustee. Within 90 days following the close of each calendar
year and within 90 days after the removal or resignation of the Trustee, the
Trustee shall deliver to the Employer a written account of its administration of
the Trust during such year or during the period from the close of the last
preceding year to the date of such removal or resignation, setting forth all
investments, receipts, disbursements and other transactions effected by it,
including a description of all securities and investments purchased and sold
with the cost or net proceeds of such purchases or sales (accrued interest paid
or receivable being shown separately), and showing all cash, securities and
other property held in the Trust at the end of such year or as of the date of
such removal or resignation, as the case may be.

SECTION 8. RESPONSIBILITY OF THE TRUSTEE.

A.The Trustee shall act with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims; provided, however, that the

4

--------------------------------------------------------------------------------

Trustee shall incur no liability to any person for any action taken pursuant to
a direction, request or approval given by the Employer which is contemplated by,
and in conformity with, the terms of the Plan or the Trust and is given in
writing by the Employer. In the event of a dispute between the Employer and a
party, the Trustee may apply to a court of competent jurisdiction to resolve the
dispute.

B.If the Trustee undertakes or defends any litigation arising in connection with
this Trust, the Employer agrees to indemnify the Trustee against the Trustee's
costs, expenses and liabilities (including, without limitation, attorneys' fees
and expenses) relating thereto and to be primarily liable for such payments. If
the Employer does not pay such costs, expenses and liabilities within 30 days of
being billed for such amounts, the Trustee may obtain payment from the Trust.

C.The Trustee may consult with legal counsel (who may also be counsel for the
Employer) with respect to any of its duties or obligations hereunder.

D.The Trustee may hire agents, accountants, actuaries, investment advisors,
financial consultants or other professionals to assist it in performing any of
its duties or obligations hereunder.

E.The Trustee shall have, without exclusion, all powers conferred on trustees by
applicable law, unless expressly provided otherwise herein.

F.Notwithstanding any powers granted to the Trustee pursuant to this Trust
Agreement or to applicable law, the Trustee shall not have any power that could
give the Trust the objective of carrying on a business and dividing the gains
therefrom, within the meaning of Section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Internal Revenue Code.

SECTION 9. COMPENSATION AND EXPENSES OF THE TRUSTEE.

        The Employer directs that all administrative expenses and Trustee's fees
and expenses shall be paid out of the Trust.

SECTION 10. RESIGNATION AND REMOVAL OF THE TRUSTEE.

A.The Trustee may resign at any time by written notice to the Employer, which
shall be effective 60 days after receipt of such notice unless the Employer and
the Trustee agree otherwise.

B.The Trustee may be removed by the Employer on 60 days' notice or upon shorter
notice accepted by the Trustee.

C.Upon resignation or removal of the Trustee and appointment of a successor
Trustee, all assets shall subsequently be transferred to the successor Trustee.
The transfer shall be completed within 60 days after receipt of notice of
resignation, removal or transfer, unless the Employer extends the time limit.

D.If the Trustee resigns or is removed, a successor shall be appointed, in
accordance with Section 11 hereof, by the effective date of resignation or
removal under paragraph (a) or (b) of this section. If no such appointment has
been made, the Trustee may apply to a court of competent jurisdiction for
appointment of a successor or for instructions. All expenses of the Trustee in
connection with the proceeding shall be allowed as administrative expenses of
the Trust.


SECTION 11. APPOINTMENT OF SUCCESSOR.

A.If the Trustee resigns or is removed in accordance with Section 10(a) or
(b) hereof, the Employer may appoint any third party, such as a bank trust
department or other party that may be granted corporate trustee powers under
state law, as a successor to replace the Trustee upon resignation or

5

--------------------------------------------------------------------------------

removal. The appointment shall be effective when accepted in writing by the new
Trustee, who shall have all of the rights and powers of the former Trustee,
including ownership rights in the Trust assets. The former Trustee shall execute
any instrument necessary or reasonably requested by the Employer or the
successor Trustee to evidence the transfer.

B.The successor Trustee need not examine the records and acts of any prior
Trustee and may retain or dispose of existing Trust assets, subject to Section 7
and 8 hereof. The successor Trustee shall not be responsible for, and the
Employer shall indemnify and defend the successor Trustee from, any claim or
liability resulting from any action or inaction of any prior Trustee or from any
other past event, or any condition existing at the time it becomes successor
Trustee.

SECTION 12. AMENDMENT OR TERMINATION.

A.This Trust Agreement may be amended by a written Instrument executed by the
Trustee and the Employer. Notwithstanding the foregoing, no such amendment shall
conflict with the terms of the Plan nor shall make the Trust revocable.

B.The Trust shall not terminate until the date on which Plan participants and
their beneficiaries are no longer entitled to benefits pursuant to the terms of
the Plan. Upon written approval of all participants and beneficiaries entitled
to payment of benefits pursuant to the terms of the Plan, the Employer may
terminate the Trust prior to the time all benefit payments have been made. Upon
termination of the Trust, any assets remaining in the Trust shall be returned to
the Employer.

SECTION 13. MISCELLANEOUS.

A.Any provision of this Trust Agreement prohibited by law shall be ineffective
to the extent of any such prohibition, without invalidating the remaining
provisions hereof.

B.Benefits payable to Plan participants and their beneficiaries under this Trust
Agreement may not be anticipated, assigned (either at law or in equity),
alienated, pledged, encumbered or subjected to attachment, garnishment, levy,
execution or other legal or equitable process.

C.This Trust Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts.

SECTION 14. EFFECTIVE DATE.

        This Trust Agreement shall be effective as of the date and year first
written above.

        IN WITNESS WHEREOF, The Applied Extrusion Technologies, Inc. and Putnam
Fiduciary Trust Company have caused this Agreement to be signed by their duly
authorized officers and their corporate seals affixed hereunto, all as of the
date and year first above written.

    APPLIED EXTRUSION TECHNOLOGIES, INC.
/s/ Elisabeth A. Thompson

--------------------------------------------------------------------------------

Witness
 
By:
/s/ Anthony Allott

--------------------------------------------------------------------------------

Title:
 
 
PUTNAM FIDUCIARY TRUST COMPANY
/s/ Mary MacDonald

--------------------------------------------------------------------------------

Witness
 
By:
/s/ [ILLEGIBLE]

--------------------------------------------------------------------------------

Title: Senior Vice President

6

--------------------------------------------------------------------------------



QuickLinks


RABBI TRUST
